Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification
The disclosure is objected to because of the following informalities: 
At [00029], line 6, “cuts of” should be “cuts off”.  
At [00035], line 2, the phrase “and its current stated” is altogether unclear as what applicant is attempting to describe and further explanation and modification is requested. 
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the lever or button of claim 3, the predetermined target value determined by actuating speed or angle of the lever or button of claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-8, and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 9 both recite "increasing power output of the primary power source", "increasing a power output of the hydraulic power source", "movement of the crane assembly", "movement of the crane tool" but it is not clear which are the required technical features to obtain the claimed result "so that a required lifting torque is reduced and the predetermined target value is fulfilled". Specifically, it is unclear how increasing of the power output of the primary or hydraulic power sources would lead to reducing of the required lifting torque.
The method claim of claim 5 likewise recites the steps of controlling the crane assembly to execute the corrective measure and reduce a required lifting torque (in independent claim 4) where the corrective measure is at least one of controlling a power output of the primary power source, controlling the power output of the hydraulic power source, or controlling movement of the crane assembly (claim 5, lines 2-3) and it is unclear how controlling the power output of the primary or hydraulic power source would allow for the controlling of the crane assembly to reduce the lifting torque as recited. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, and 9-10, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 3239092. 
For claim 1, EP 3239092 (EP ‘092) ([0011-0039], especially [0014-0038] and FIGS. 1,5) discloses a control system configured to control movement of a hydraulically operated crane assembly (10) and a crane tool (17) of a work vehicle (1) with a primary power source and a hydraulic power source, the control system comprising: 
a sensor (32, 42-44) configured to measure actual values of at least one of an actuating speed, an actuating hydraulic pressure (see pressure sensor 32 - paragraph [0037]), or positioning data of the crane assembly (sensors 41 to 44 - paragraph [0027]); and 
a control unit (25) having a CPU configured to receive the measured actual values, calculate ([0021]) the deviation between the actual value (supplied by sensors 32, 41-44, [0020]) and a predetermined target value (generated by maneuvering unit 24) of the lifting movement of the crane assembly, and calculate corrective measures of the crane assembly to minimize the deviation ([0033]); 
wherein, the corrective measures comprise at least one of 
increasing a power output of the primary power source, 
increasing a power output of the hydraulic power source, 
movement of the crane assembly, or 
movement of the crane tool (paragraphs [0033] and [0036]) so that a required lifting torque is reduced and the predetermined target value is fulfilled.
For claim 2, the sensor is coupled to the crane assembly of the work vehicle (FIG.5).  
For claim 3, the predetermined target value is determined by an actuating angle of a lever or a button (24, FIG.2) actuation. 
	For claims 4-5, EP 092 inherently discloses the recited method. 
For claim 6, the controlling movement is actuating the crane assembly to move a tip (P) of the crane assembly closer to a base of the crane assembly ([0033], lines 10-27).  
For claim 7, the controlling movement is actuating a boom extension (13b) inward to bring a tip of the crane assembly closer to a base of the crane assembly ([0033], lines 10-27).  
For claim 8, the controlling movement is actuating the crane assembly so that a tip (P) of the crane assembly is moving closer to a base of the crane assembly without further lifting the tip of the crane assembly upward ([0037], lines 32-41; where the hydraulic system runs out of pressure and the tip is held without movement by the load holding valve 31).  
	For claim 9, EP 092 discloses the work vehicle having the control system set forth above. 
For claim 10, further comprising a crane tool (17) coupled to the crane assembly and controlled by the hydraulic working system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For claims 2 and 10, Andruch, III et al. teaches (FIGS.1-2) a position measuring device arranged on the boom tip section (implement 12). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616